76904: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-42984: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76904


Short Caption:MCNAMEE VS. DIST. CT. (BIANCHI)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A691887Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:07/23/2019How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJames McNameeTess E. Johnson
							(Solomon Dwiggins & Freer, Ltd.)
						Alex G. LeVeque
							(Solomon Dwiggins & Freer, Ltd.)
						Jeffrey J. Orr
							(Pyatt Silvestri)
						James P.C. Silvestri
							(Pyatt Silvestri)
						Mark A. Solomon
							(Solomon Dwiggins & Freer, Ltd.)
						


Real Party in InterestDara DelpriorePhilip R. Erwin
							(Campbell & Williams)
						Corey M. Eschweiler
							(Glen Lerner Injury Attorneys)
						Rahul Ravipudi
							(Panish Shea & Boyle, LLP/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						J. Colby Williams
							(Campbell & Williams)
						


Real Party in InterestGiann BianchiPhilip R. Erwin
							(Campbell & Williams)
						Corey M. Eschweiler
							(Glen Lerner Injury Attorneys)
						Rahul Ravipudi
							(Panish Shea & Boyle, LLP/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						J. Colby Williams
							(Campbell & Williams)
						


RespondentDouglas Smith


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


09/11/2018Filing FeeFiling fee paid. E-Payment $250.00 from Jeffrey J. Orr.


09/11/2018Petition/WritFiled Petition for Writ of Mandamus.18-35292




09/11/2018AppendixFiled Appendix of Exhibits to Petition for Writ of Mandamus Volume 1.18-35376




10/12/2018Order/ProceduralFiled Order/Answer Writ Petition.  Real Parties in Interest's Answer due:  30 days.  Petitioner shall have 15 days from service of real parties in interest's answer to file any reply to the answer.18-40161




10/15/2018Notice/IncomingFiled Petitioner's Certificate of Service of Order Directing Answer.18-40264




11/09/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Real Parties in Interest's Answer to Petition for Writ due:  November 27, 2018.  (SC)18-903582




11/26/2018Notice/IncomingFiled Notice of Appearance of Counsel (J. Colby Williams and Philip R. Erwin for Real Parties in Interest). (SC)18-905537




11/28/2018Petition/WritFiled Real Parties in Interests' Answer to Petition for Writ of Mandamus. (SC)18-905981




11/28/2018AppendixFiled Real Parties in Interests' Appendix VOLUME I. (SC)18-905982




11/28/2018AppendixFiled Real Parties in Interests' Appendix VOLUME II. (SC)18-905983




12/04/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Petitioner's Reply to Answer to Petition for Writ due:  December 27, 2018.  (SC)18-906820




12/28/2018Notice/IncomingFiled Notice of Appearance of Counsel (Alexander G. Leveque, Tess E. Johnson and Mark A. Solomon for Petitioner). (SC)18-910716




12/28/2018Petition/WritFiled Petitioner's Reply in Support of Petition for Writ of Mandamus. (SC)18-910719




01/18/2019BriefFiled Petitioner's Notice of Supplemental Authorities for the Reply in Support of Petition for Writ of Mandamus. (SC)19-02879




07/23/2019Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).19-31110




10/17/2019Opinion/DispositionalFiled Authored Opinion. "Petition granted in part." Before: Hardesty/Stiglich/Silver. Author: Silver, J. Majority: Silver/Hardesty/Stiglich. 135 Nev. Adv. Opn. No. 52. SNP19-JH/LS/AS (SC)19-42984




10/17/2019WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to Attorney Jeffrey J. Orr for service upon Judge Douglas E. Smith. (SC)19-43017




10/24/2019WritFiled Returned Writ. Original Writ returned. Served on Judge Cristina Silva on October 21, 2019. (SC)19-44064




11/12/2019RemittiturIssued Notice in Lieu of Remittitur.  (SC)19-46212




11/12/2019Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View